DETAILED ACTION
Claims 1-3, 5-9, 11-12, 14, 16-27 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-12, 14, 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “wherein the current fingerprint set comprises a target fingerprint that identifies target data blocks to be backed up in the current backup period, wherein the target data blocks are stored by the source storage device between an end moment of a previous backup period and a start moment of the current backup period”. The specification and drawings of the current application do not describe what the time between an end moment of a previous periodically back up differential data into the backup storage device 30, and each period is referred to as a backup period”, which seems to state the backup period is a time between back up operations. The prior art typically treats successive backup periods as continuous, and the moment a storage device starts the backup demarcates when one backup period ends and another backup period starts. This means the “end moment of a previous backup period and a start moment of the current backup period” would be a point in time, which is negligible when tracking data continuously written to a storage device. Occasionally, the prior art will factor in the time required to perform the backup, but this is typically part of a backup period as well.  If the applicant intended the time “between an end moment of a previous backup period and a start moment of the current backup period” to be the time required to perform a backup, there is no support in the specification and drawings. Because 0047 of the applicant’s specification states “fingerprint information set corresponding to the current backup period includes fingerprint information of a target data block stored by the source storage device 20 between a start moment of the current backup period and an end moment of a previous backup period”, for the purposes of examination, the data stored “between a start moment of the current backup period and an end moment of a previous backup period” is treated as inherently part of data of the current backup period. Claims 7, 20 and 21 contain similar limitations to claim 1, and are rejected for at least the same reasons as claim 1.
Claims 2-3, 5-6, 14, 16-19, 22, 24-25 depend from claim 1, and are rejected for at least the same reasons as claim 1.
Claims 8-9, 11-12, 23 and 26 depend from claim 7, and are rejected for at least the same reasons as claim 7.
Claim 27 depends from claim 20, and is rejected for at least the same reasons as claim 20.
Claim 25 states “further comprising simultaneously sending the target data blocks with the target fingerprint”, however preceding claim 1 states “sending target fingerprint to the backup storage device in response to the determination, wherein only the target fingerprint is sent to the backup storage device”. It is not clear how the method of claim 25 would simultaneously send the target data blocks with the target fingerprint, if the method may only send the target fingerprint to the backup device. If claim 25 is referring to a different step of claim 1, this should be clarified.  Claim 27 contains similar limitations to claim 25, and the preceding claim 7 also states “wherein only the target fingerprint is sent to the backup storage device”. Claim 27 is rejected for at least the same reasons as claim 25. 

Allowable Subject Matter
Claims 20-21 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 recites the limitation “identifying a current fingerprint set from a plurality of fingerprint sets based on an identifier of a current backup period, 
wherein each of the fingerprint sets corresponds to a backup period, wherein the current fingerprint set comprises a target fingerprint that identifies target data blocks to be backed up in the current backup period, […] 
wherein the target data blocks have reference counts that are set or incremented based on whether they are already stored, and 
wherein the target data blocks are different from all other data blocks stored by the source storage device before the end moment; 
obtaining the target data blocks based on the target fingerprint; and sending the target fingerprint to a backup storage device when the source storage device and the backup storage device use a same deduplication algorithm, deduplication range, and data block size, 

Said limitation is taught by the specification of the instant application as originally filed at least at [0041-46, 0067, 0070, 0073 and FIG. 3].  Said limitations, in combination with the other recited limitations of claim 20, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Patterson et al. (U.S. Patent No. 8745003) which teaches snapshots at different time periods, each snapshot comprising a fingerprint list, each fingerprint corresponding to a segment of data, comparing fingerprint lists of different snapshots to determine new data but does not teach each segment of data having a reference count, only sending the fingerprint to backup storage after determining which data segments need to be backed up, or determining if the source and backup storage use the same deduplication algorithm, range and block size. 
Yueh et al. (U.S. PGPub No. 2012/0221817) which teaches calculating the hash of a file, and comparing the hash value to hash values within the same storage device, then the same storage system, to determine if the file is unique but does not teach a hash value corresponding to a backup period, determining if the file needs to be backed up during the backup period, each file corresponding to a reference count or determining if the source and backup storage use the same deduplication algorithm, range and block size.
Vijayan et al. (U.S. PGPub No. 2016/0299818) which teaches data units corresponding to a unique signature and reference count, periodically archiving data to a secondary storage, comparing signatures with archive copies of signatures to determine if they are already stored, but does not teach only sending the signature when it is determined a data unit needs to be backed up or determining if the source and backup storage use the same deduplication algorithm, range and block size. 
Clifford et al. (U.S. PGPub No. 2013/0318463) which teaches calculating a signature for each data item, comparing signatures to determine if the corresponding data item has already been stored, performing backup if source and destination storage use the same deduplication 
Claim 27 depends from claim 20 and would be allowable for at least the same reasons as claim 20.
Claim 21 recites the limitation “identifying a current fingerprint set from a plurality of fingerprint sets based on an identifier of a current backup period, 
wherein each of the fingerprint sets corresponds to a backup period, wherein the current fingerprint set comprises a target fingerprint that identifies only target data blocks to be backed up in the current backup period, 
[…] wherein the target data blocks have reference counts that are set or incremented based on whether they are already stored, and 
wherein the target data blocks are different from all other data blocks stored by the source storage device before the end moment; 
obtaining the target data blocks based on the target fingerprint; and 
sending the target fingerprint to a backup storage device when the source storage device uses a local deduplication algorithm defining a first deduplication range and the backup storage device uses a global deduplication algorithm defining a second deduplication range, wherein only the target fingerprint is sent to the backup storage device”
Patterson et al. (U.S. Patent No. 8745003) which teaches snapshots at different time periods, each snapshot comprising a fingerprint list, each fingerprint corresponding to a segment of data, comparing fingerprint lists of different snapshots to determine new data but does not teach each segment of data having a reference count, only sending the fingerprint to backup storage after determining which data segments need to be backed up, or performing backup when the source storage uses local deduplication and the backup storage uses global deduplication. 

Vijayan et al. (U.S. PGPub No. 2016/0299818) which teaches data units corresponding to a unique signature and reference count, periodically archiving data to a secondary storage, comparing signatures with archive copies of signatures to determine if they are already stored, but does not teach only sending the signature when it is determined a data unit needs to be backed up or performing backup when the source storage uses local deduplication and the backup storage uses global deduplication. 
Kenchammana-Hosekote et al. (U.S. PGPub No. 2017/0091183) which teaches calculating a fingerprint for each data block, comparing fingerprints to determine if the corresponding data item has already been stored in local and global tables but does not teach multiple backup periods, determining fingerprints for new data blocks within a current backup period, storing a reference count for data items, or only sending a fingerprint when the corresponding data block needs to be backed up.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-9, 11-13, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Patent No. 8745003) in view of Yueh et al. (U.S. PGPub No. 2012/0221817) in view of Vijayan et al. (U.S. PGPub No. 2016/0299818)

Claim 1 
Patterson (8745003) teaches:
A method for data replication implemented by a source storage device, the method comprising: Col. 7 lines 23-41 Each row corresponds to a snapshot (replication) made at a different point in time; Col. 5 line 50-59 and FIG. 1 backup storage device 108 stores current and previuos states of data storage device 106 (source)
identifying a current fingerprint set from a plurality of fingerprint sets based on an identifier of a current backup period, wherein each of the fingerprint sets corresponds to a backup period, Col. 7 lines 23-41 and FIG. 3 each row comprises a list of fingerprints associated with a snapshot, and is labeled with the point in time. The row labeled T(0) comprises a current snapshot (analogous to identifier of current backup period)
wherein the current fingerprint set comprises a target fingerprint that identifies target data blocks to be backed up in the current backup period, Col. 5 lines 3-35 an input data stream is divided into segments (target data blocks), and a fingerprint is calculated for each segment; Col. 3 lines 50-55 When a new backup is performed, the data in the block storage is broken into segments, and the fingerprint of each segment is computed.
wherein the target data blocks are stored by the source storage device between an end moment of a previous backup period and a start moment of the current backup period, […] Col. 7 lines 23-57 and FIG. 3 a snapshot saves the state of the data in the storage device at that time. T(0) comprises a current snapshot, the row labeled T(−1) comprises the previous snapshot (e.g., 2 hours ago, etc.). Comparison of snapshot lists would obtain changed data blocks (e.g. blocks received in the time between the previous snapshot T(-1) and current snapshot T(0)).
Patterson does not explicitly teach the target data blocks being different from other data blocks stored at the source prior to the current backup period, or sending only the target fingerprint for backup.
Yueh (2012/0221817) teaches:
[…] wherein the target data blocks are different from all other data blocks stored by the source storage device before the end moment; […] P. 0046 and FIG. 4 at step 402 a write request is received at storage system (i.e. storage system 110) and File A is written to the storage system
obtaining the target data blocks based on the target fingerprint; making a determination that the target data blocks need to be backed up to a backup storage device for the current backup period; and FIG. 4 and P. 0047-48 de-duplication client 112 on storage system 110 performs (step 404) a hash function on File A to obtain a hash value (step 406), the hash value is compared to a local hash table 412 to determine if File A is not already stored on storage system 110 (i.e. File A needs to be backed up); P. 0046 deduplication may be performed as data is being written to a storage system, preventing redundant data from being stored
sending target fingerprint to the backup storage device in response to the determination, wherein only the target fingerprint is sent to the backup storage device. FIG. 4 and P. 0048 if the hash value for File A is not in the local hash table 412, the de-duplication client 112 queries the de-duplication server 130 to determine 416 if the file is stored on a different storage system in the system 100. This may include sending the hash of File A to the de-duplication server (backup storage device)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson with the target data blocks being different from other 
The motivation being to reduce redundant data stored across storage systems (see Yueh P. 0030)
The systems of Patterson and Yueh do not explicitly teach target data blocks having a reference count that is set based on duplication of the data block.
Vijayan (2016/0299818) teaches:
[…] wherein the target data blocks have reference counts that are set or incremented based on whether they are already stored, and P. 0010 data units are associated with entries, which include a unique signature and reference count identifying the number of times a data unit associated with the signature is duplicated; P. 0306 after restoring a database to a first time, all blocks that were included in backup operations (equivalent to target data blocks) after the first time are no longer stored, and their reference count is decremented by 1 (analogous to setting the reference count)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson with the target data blocks having a reference count that is set based on duplication of the data block taught by Vijayan
The motivation being to identify the number of times a respective data unit is duplicated (See Vijayan P. 0027)
The systems of Patterson, Yueh and Vijayan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Patterson and Yueh with Vijayan to obtain the invention as recited in claim 1-3, 5-6, 14, 16-19, 22 and 24-25.
	

Claim 2 

The method of claim 1, wherein the fingerprints have not been stored in history fingerprints sets of the plurality of fingerprint sets. Col. 10 lines 28-38 data of storage device 106 is divided into segments in step 800, and a fingerprint for each segment is computed, creating a list of fingerprints in step 802. It is obvious this would not be stored in the backup storage device 108 yet, as it has not been transmitted. 

Claim 3 
Patterson (8745003) teaches:
The method of claim 1, wherein the previous backup period is a latest history backup period. Col. 7 lines 23-57 the row labeled T(−1) comprises the previous snapshot (e.g., a snapshot 2 hours ago, 8 hours ago, a day ago, a week ago, etc.)

Claim 5 
The systems of Patterson and Yueh do not explicitly teach fingerprint set comprising a linked list with a head node and one or more element nodes 
Vijayan (2016/0299818) teaches:
The method of claim 1, wherein the current fingerprint set further comprises a linked list, wherein the linked list comprising comprises a head node and element nodes, wherein the head node stores the identifier, and P. 0289 and FIG. 4 secondary table 252 links a backup job identifier AFID (identifier, head node) with blocks having the same PIDs; P. 0287 The secondary table 252 may store information that links deduplication information with identifiers related to a backup; P. 0287 deduplication database 210 includes primary table 250 and secondary table 252
wherein one of the element nodes stores the target fingerprint. P. 0288 and FIG. 3 primary table 250 stores a PID for each data block 301A-N, and a data block signature represented by blocks 302A-N; P. 0289 and FIG. 4 PIDs for data blocks in secondary table 252 are associated with archive file identifier 401A 
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson and Yueh with the fingerprint set comprising a linked list with a head node and one or more element nodes taught by Vijayan
The motivation being to improve storage utilization (see Vijayan P. 0003)
The systems of Patterson, Yueh and Vijayan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Patterson and Yueh with Vijayan to obtain the invention as recited in claim 5-6.

Claim 6 
Vijayan (2016/0299818) teaches:
The method of claim 5, wherein each of the element nodes further comprises a mapping between the target fingerprint and a storage address of the target data blocks. . P. 0288 and FIG. 3 primary table 250 stores a PID for each data block 301A-N (an address), and a data block signature represented by blocks 302A-N

Claim 7 
Patterson (8745003) teaches:
A source storage device comprising: a memory configured to store a plurality of fingerprint sets, wherein each of the fingerprint sets corresponds to a backup period; and a processor coupled to the memory and configured to: Col. 1 line 65 continuing to Col. 2 line 5 the invention can be implemented as instructions stored on and/or provided by a memory coupled to the processor; Col. 7 lines 23-41 Each row is a list of fingerprints, and corresponds to a snapshot made at a different point in time 
identify a current fingerprint set from the fingerprint sets based on an identifier of a current backup period, Col. 7 lines 23-41 and FIG. 3 each row comprises a list of fingerprints associated with a snapshot, and is labeled with the point in time. The row labeled T(0) comprises a current snapshot
wherein the current fingerprint set comprises a target fingerprint that identifies target data blocks to be backed up in the current backup period, Col. 5 lines 3-35 an input data stream is divided into segments, and fingerprint is calculated for each segment; Col. 3 lines 50-55 When a new backup is performed, the data in the block storage is broken into segments, and the fingerprint of each segment is computed.
wherein the target data blocks are stored by the source storage device between an end moment of a previous backup period and a start moment of the current backup period, […] Col. 6 line 45-63 snapshot 208 is a set of fingerprints corresponding to the data segments comprising data 204 at a given point in time. Snapshot 208 comprises a record of the state of data 200 at the time the snapshot was made; Col. 7 lines 23-41 The row labeled T(0) comprises a current snapshot, the row labeled T(-1) comprises the previous snapshot (i.e. T(0) represents the end of a previous backup period); Col. 3 line 10-16 snapshots are taken on a regular basis, i.e. every 8 hrs 
Patterson does not explicitly teach the target data blocks being different from other data blocks stored at the source prior to the current backup period, or sending only the target fingerprint for backup.
Yueh (2012/0221817) teaches:
[…] wherein the target data blocks are different from all other data blocks stored by the source storage device before the end moment; P. 0046 and FIG. 4 at step 402 a write request is received at storage system (i.e. storage system 110) and File A is written to the storage system
obtain the target data blocks based on the target fingerprint; make a determination that the target data blocks need to be backed up to a backup storage device for the current backup period; and FIG. 4 and P. 0047-48 de-duplication client 112 on storage system 110 performs (step 404) a hash function on File A to obtain a hash value (step 406), the hash value is compared to a local hash table 412 to determine if File A is not already stored on storage system 110 (i.e. File A needs to be backed up) 
send the target fingerprint to the backup storage device in response to the determination, wherein only the target fingerprint is sent to the backup storage device. FIG. 4 and P. 0048 if the hash value for File A is not in the local hash table 412, the de-duplication client 112 queries the de-duplication server 130 to determine 416 if the file is stored on a different storage system in the system 100. This may include sending the hash of File A to the de-duplication server (backup storage device)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson with the target data blocks being different from other data blocks stored at the source prior to the current backup period, or sending only the target fingerprint for backup taught by Yueh
The motivation being to reduce redundant data stored across storage systems (see Yueh P. 0030)
The systems of Patterson and Yueh do not explicitly teach target data blocks having a reference count that is set based on duplication of the data block.
Vijayan (2016/0299818) teaches:
[…] wherein the target data blocks have reference counts that are set or incremented based on whether they are already stored, and P. 0010 data units are associated with entries, which include a unique signature and reference count identifying the number of times a data unit associated with the signature is duplicated; P. 0306 after restoring a database to a first time, all blocks that were included in backup operations (equivalent to target data blocks) after the first time are no longer stored, and their reference count is decremented by 1 (analogous to setting the reference count)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson with the target data blocks having a reference count that is set based on duplication of the data block taught by Vijayan
The motivation being to identify the number of times a respective data unit is duplicated (See Vijayan P. 0027)
The systems of Patterson, Yueh and Vijayan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Patterson and Yueh with Vijayan to obtain the invention as recited in claim 7-9, 11-12, 23 and 26.

Claim 8 
Patterson (8745003) teaches:
The source storage device of claim 7, wherein the target fingerprint has not been stored in history fingerprints sets of the fingerprint sets. Col. 10 lines 28-38 data of storage device 106 is divided into segments in step 800, and a fingerprint for each segment is computed, creating a list of fingerprints in step 802. It is obvious this would not be stored in the backup storage device 108 yet, as it has not been transmitted.

Claim 9 
Patterson (8745003) teaches:
The source storage device of claim 7, wherein the previous backup period is a latest history backup period. Col. 7 lines 23-57 the row labeled T(−1) comprises the previous snapshot (e.g., a snapshot 2 hours ago, 8 hours ago, a day ago, a week ago, etc.)

Claim 11 
The systems of Patterson and Yueh do not explicitly teach fingerprint set comprising a linked list with a head node and one or more element nodes 
Vijayan (2016/0299818) teaches:
The source storage device of claim 7, wherein the linked list further comprises element nodes, and P. 0287 deduplication database 210 includes primary table 250 and secondary table 252; P. 0287 The secondary table 252 may store information that links deduplication information with identifiers related to a backup or other secondary copy operation; P. 0289 and FIG. 4 secondary table 252 links a backup job identifier with blocks having the same PIDs
wherein each of the element nodes stores one of the fingerprints. P. 0288 and FIG. 3 primary table 250 stores a PID for each data block 301A-N, and a data block signature represented by blocks 302A-N
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson and Yueh with the fingerprint set comprising a linked list with a head node and one or more element nodes taught by Vijayan
The motivation being to improve storage utilization (see Vijayan P. 0003)
The systems of Patterson, Yueh and Vijayan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Patterson and Yueh with Vijayan to obtain the invention as recited in claim 11-12.

Claim 12 
Vijayan (2016/0299818) teaches:
The source storage device according to claim 11, wherein each of the element nodes further comprises a mapping between the fingerprint and a storage address of a data block identified by the fingerprint. P. 0279 deduplication databases 210A-210D store deduplication information (e.g., data block signatures, the location information of data blocks)

Claim 13 
Patterson (8745003) teaches:
The method of claim 1, further comprising receiving the data blocks from the source storage device without fingerprints. Col. 6 line 4-19 and FIG. 2 data 204 comprises data stored in backup storage device 108, which is the same as data 200 stored on storage device 106 (it is obvious data 204 is transmitted to backup storage device 108 from storage device 106)

Claim 19 
Yueh (2012/0221817) teaches:
The method of claim 1, wherein the source storage device calculates the fingerprint sets by applying a hash function to the data blocks stored on the source storage device. FIG. 4 and P. 0046-47 when File A is written to a storage system (source), the de-duplication client on the storage system obtains a hash value (analogous to a fingerprint) of File A

Claim 24
Patterson (8745003) teaches:
The method of claim 1, wherein the target fingerprint comprises a plurality of fingerprints that identify the target data blocks. Col. 5 lines 3-35 an input data stream is divided into segments, and fingerprint is calculated for each segment; Col. 3 lines 50-55 When a new backup is performed, the data in the block storage is broken into segments, and the fingerprint of each segment is computed.

Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Patent No. 8745003) in view of Yueh et al. (U.S. PGPub No. 2012/0221817) in view of Vijayan et al. (U.S. PGPub No. 2016/0299818) in view of Mani et al. (U.S. PGPub No. 2017/0017567)

Claim 22 
The systems of Patterson, Yueh and Vijayan do not explicitly teach the element nodes depending from the head node.
Mani (2017/0017567) teaches:
The method of claim 5, wherein the element nodes depend from the head node. P. 0047 a processor assigns a snapshot sequence identifier (analogous to backup job identifier/AFID of Vijayan) for each snapshot, which is stored in a head entry of a linked list; P. 0036 child distributed-linked list 726 generates a list of cells for every data packet received in order; P. 0023 metadata is stored in a head entry 212 of a list 
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson, Yueh and Vijayan with the element nodes depending from the head node taught by Mani
The motivation being to track the locations of data stored in a main memory and bind the locations to a list to maintain a sequential relationship between the data (See Mani P. 0015)

Therefore it would have been obvious to combine Patterson, Yueh and Vijayan with Mani to obtain the invention as recited in claim 22

Claim 23 
The systems of Patterson, Yueh and Vijayan do not explicitly teach the element nodes depending from the head node.
Mani (2017/0017567) teaches:
The source storage device of claim 11, wherein the element nodes depend from the head node. P. 0047 a processor assigns a snapshot sequence identifier (analogous to backup job identifier/AFID of Vijayan) for each snapshot, which is stored in a head entry of a linked list; P. 0036 child distributed-linked list 726 generates a list of cells for every data packet received in order; P. 0023 metadata is stored in a head entry 212 of a list
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Patterson, Yueh and Vijayan with the element nodes depending from the head node taught by Mani
The motivation being to track the locations of data stored in a main memory and bind the locations to a list to maintain a sequential relationship between the data (See Mani P. 0015)
The systems of Patterson, Yueh, Vijayan and Mani are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Patterson, Yueh and Vijayan with Mani to obtain the invention as recited in claim 23

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
The applicant states on pg 13-14 “As shown, Yueh sends the hash of File A to the de- duplication server. Yueh does not send only a target fingerprint to the de-duplication server. Yueh's hash of file A is not equivalent to the claimed target fingerprint. The Final Office Action does not address that argument. See Final Office Action, at 26. Thus, Yueh fails to disclose sending only a target fingerprint to a backup storage device”
The examiner respectfully notes the “hash of File A” taught by Yueh is analogous to a fingerprint. Hashing a file is a well-known technique to obtain a fingerprint or signature of a unit of data, see current application’s specification P. 0042.

Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
The applicant states on pg 14-15 “As shown, Patterson takes snapshots at different times and compares fingerprint lists. Patterson does not disclose a target fingerprint that identifies the results of such a comparison. Patterson also does not send such a target fingerprint. The Final Office Action asserts that "There appears to be no explicit definition for 'target fingerprint' in the specification." Final Office Action, at 26-27. However, claim 1 claims that the "target fingerprint ...identifies target data blocks ... stored by the source storage device between an end moment of a previous backup period and a start moment of the current backup period."”
The examiner respectfully notes the result of comparing fingerprints of prior and current snapshots would produce the “target fingerprint” as claimed. The fingerprint list of each . 

Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
The applicant states on pg 16 “However, Patterson compares fingerprint lists. Patterson does not define backup periods, end moments or start moments of backup periods, or target fingerprints identifying target data blocks stored between such end moments and start moments. Thus, Patterson fails to disclose that the target fingerprint identifies target data blocks stored between an end moment of a previous backup period and a start moment of the current backup period.”
The examiner respectfully notes the specification and drawings of the current application do not describe what the time between an end moment of a previous backup period and a start moment of the current backup period would entail. The applicant’s spec 0046 states “the source periodically back up differential data into the backup storage device 30, and each period is referred to as a backup period”, which seems to state the backup period is a time between back up operations. The prior art typically treats successive backup periods as continuous, and the moment a storage device starts the backup demarcates when one backup period ends and another backup period starts. This means the “end moment of a previous backup period and a start moment of the current backup period” would be a point in time, which is negligible when tracking data continuously written to a storage device. Occasionally, the prior art will factor in the time required to perform the backup, but this is typically part of a backup period as well.  If the applicant intended the time “between an end moment of a previous backup period and a start moment of the current backup period” to be the time required to perform a backup, there is no support in the specification and drawings. Because 0047 of the applicant’s specification states “fingerprint information set corresponding to the current backup period includes fingerprint information of a target data block stored by the source storage device 20 between a start moment of the current backup period and an end moment of a previous backup period”, for the purposes of examination, the data stored “between a start moment of the current backup period and an end moment of a previous backup period” is treated as inherently part of data of the current backup period. 

Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
The applicant states on pg 17 “However, Patterson does not create reference counts of the segments. Thus, Patterson fails to disclose that the target data blocks have reference counts that are set or incremented based on whether they are already stored. Yueh fails to remedy that deficiency.”
The examiner respectfully notes Vijayan (2016/0299818), which was cited in the Final Action dated 1/8/2021, teaches each data unit corresponding to a reference count. The . 

Applicant’s arguments, see pg. 17-18, filed 3/23/2021, with respect to the rejection(s) of amended claim(s) 20 under Patterson in view of Yueh in view of Clifford have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see pg. 19-21, filed 3/23/2021, with respect to the rejection(s) of amended claim(s) 21 under Patterson in view of Yueh in view of Kenchammana-Hosekote have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Furuya et al. (U.S. PGPub No. 2016/0320975) teaches backup between source and destination storage, utilizing hash values for deduplication and keeping reference counts for data units

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE WU/Examiner, Art Unit 2133